DETAILED ACTION
Allowable Subject Matter
Claims 1-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 12, Van Phan et al. (US-PGPUB 2018/0049104) teaches a method for a user equipment (UE) being allocated with radio resources in a wireless communication system, the method comprising: receiving, from a first evolved-NodeB (eNB), first configuration information related to a group for resource allocation [Fig. 6]; and determining an allocated resource based on the first configuration information and a location of the UE, wherein the group includes a plurality of regions related to a plurality of cells that are synchronized [Fig. 5a].
However, Van Phan does not teach the allocated resource is determined based on a resource pool related to the group, and wherein when a region in which the UE is located is changed from a first region related to the first eNB to a second region related a second eNB, the allocated resource is valid when the second region is included in the plurality of regions.
Above taken with other limitations of claims and dependent claims is considered novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.